GEORGE CLIFTEN EDWARDS, Jr.,
dissenting.
District Judge Cook enforced an arbitrator’s award which had the effect of putting back to work an alcoholic employee who had previously signed a “last chance” *357agreement after he had been discharged for drunkenness on the job. Subsequently he was charged with violating the agreement by failing twice to attend Alcoholic Anonymous meetings and discharged by the Company.
On arbitration of his discharge, as called for by the labor management agreement, one of the two failures was excused by the arbitrator who heard the grievance and ordered that he be given yet “another chance.” It should be noted that his discharge is not based on any repetition of any employment offense.
My respect for the use of arbitration in labor management procedures helps to motivate my conclusion that Judge Cook was correct in accepting the arbitrator’s award. Much more importantly, this conclusion is also motivated by the strong preference for arbitration of labor disputes expressed by the United States Supreme Court in United Steelworkers v. American Manufacturing Co., 363 U.S. 564, 80 S.Ct. 1343, 4 L.Ed.2d 1403 (1960); United Steelworkers v. Warrior & Gulf Navigation Co., 363 U.S. 574, 80 S.Ct. 1347, 4 L.Ed.2d 1409 (1960); United Steelworkers v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).